Michigan to wit
SUPREME COURT SEPTEMBER TERM ONE THOUSAND EIGHT HUNDRED & TWENTY THREE

Heman Brown Jr Vs Lowrin Marsh

Reasons — on motion for New Trial
First — that the verdict in said case is contrary to law —
Second That the said verdict is contrary to evidence
Third That incompetent & irrelevant testimoney was permitted to go to the said Jury — And especially in this to wit that it appeared by the plaintiff’s own showing that the charge of the said plaintiff of $324.51. was founded upon an alleged special & written agreement the terms whereof are in no wise set out in said declaration & that it further appeared by the plff’s own showing that there had been an award or an appraisment in the premises & that it was not competent to prove said matters in the premises by parol.
Fourth. That the said Defendant was taken by surprise in this that he was compelled unexpectedly to trial in said case, & lost thereby the benefit of his own testimoney.
*671Fifth —■ That there was a mistrial in this that before the finding of said verdict an issue in law was presented to the Court in said case which issue in law ought by the law of the land to have been decided before the finding of said Verdict — And in this to wit that a plea puis darein continuance was regularly put in & filed, which, being received, by the law of the land it became improper to proceed further upon the issue previously closed in said case Lanman & Lawrence
sd Marsh, Attys

[In the handwriting of William Woodbridge]